Exhibit 10.2

Execution Version

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT AND WAIVER

This Amendment No. 1 to Term Loan Agreement and Waiver (this “Amendment”) is
dated as of February 21, 2008, by and among AMERICAN DENTAL PARTNERS, INC., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
hereto (collectively, the “Subsidiary Guarantors” and together with the
Borrower, the “Credit Parties”), the lending institutions party to the Credit
Agreement, as hereinafter defined (the “Lenders”), and KBCM BRIDGE LLC, a
Delaware limited liability company, as a Lender and as administrative agent for
the Lenders (the “Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Term Loan Agreement, dated as of September 25, 2007 (as the same
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Forbearance Agreement, dated as of January 11,
2008 (the “Forbearance Agreement”); and certain provisions set forth in the
Forbearance Agreement expire on February 29, 2008;

WHEREAS, the Credit Parties have requested, and the Administrative Agent and the
Lenders have agreed, to amend the Credit Agreement to modify certain provisions
thereof and to waive the Existing Default (as defined below);

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Credit Parties, the
Administrative Agent and the Lenders hereby agree as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Credit
Agreement.

Section 2. Amendments to Credit Agreement.

2.1 New Definitions. Section 1.1 of the Credit Agreement is hereby amended to
add the following new definitions thereto in the appropriate alphabetical order:

““Amendment No. 1 Effective Date” shall mean the date upon which the conditions
specified in Section 5.1 of Amendment No. 1 to Term Loan Agreement are
satisfied.”

““Amendment No. 1 to Intercreditor Agreement” shall mean the Amendment No. 1 to
Intercreditor Agreement, dated February 21, 2008, by and among the
Administrative Agent on behalf of the Lenders, the Revolving Credit Facility
Agent on behalf of the lenders under the Revolving Credit Agreement and KeyBank
National Association as the payment agent thereunder.”

““Amendment No. 1 to Term Loan Agreement” shall mean Amendment No. 1 to Term
Loan Agreement and Waiver, dated February 21, 2008, by and among the Borrower,
the Subsidiary Guarantors, the Lenders and the Administrative Agent.”



--------------------------------------------------------------------------------

““Civil Actions” shall mean, collectively, the civil actions captioned PDG, P.A.
and Dental Specialists of Minnesota P.A. vs. PDHC, Ltd. and PDHC, Ltd. vs. PDG,
P.A. and Dental Specialists of Minnesota, P.A. vs. PDHC, Ltd. and American
Dental Partners, Inc. filed in the Court.”

““Consolidated Revenue” shall mean the line item captioned “net revenue” in the
Borrower’s financial statements included in the Borrower’s most recently filed
Form 10-K or 10-Q, as applicable.”

““Court” shall mean the District Court of Minnesota, Fourth Judicial District.”

““March 2008 Expenses” shall mean the lesser of (i) $1,500,000 and (ii) the
actual legal, advisory and consultant fees and expenses incurred in connection
with the Civil Actions during the fiscal quarter ending March 31, 2008.”

““PDG” shall mean PDG, P.A.”

““PDHC” shall mean PDHC, Ltd.”

““Settlement Agreement” shall mean that certain Settlement Agreement, dated as
of December 26, 2007, by and among the Borrower, PDHC, PDG, Dental Specialists
of Minnesota, P.A. and Northland Dental Partners, PLLC, fka James Ludke, D.D.S.,
PLLC, executed in connection with the Civil Actions.”

““Settlement Assets” shall mean the operating assets owned by PDHC, Ltd. and
currently located at the PDG Offices (as defined in the Settlement Agreement)
that are required to be transferred pursuant to the Settlement Agreement.”

““Settlement Documents” shall mean, collectively, the Settlement Agreement, the
Transfer Documents and each other document, instrument or agreement executed in
connection with any of the foregoing.”

““Revolving Credit Agreement Amendment” shall mean the Amendment No. 5 to Credit
Agreement and Waiver, dated as of February 21, 2008, by and among the Borrower,
the subsidiary guarantors signatory thereto, the lenders signatory thereto and
KeyBank National Association, a national banking association, as a lender and as
administrative agent.”

““Transfer Documents” shall mean the agreements, documents and instruments, if
any, to be entered into in accordance with the Settlement Agreement to
effectuate the transfer of the Settlement Assets.”

2.2 Deletions to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to delete the definition of “Maintenance Capital Expenditures”
therefrom.

2.3 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to amend and restate the definitions of “Applicable Margin,”
“Consolidated EBITDA,” “Fixed Charge Coverage Ratio,” “Maturity Date” and
“Permitted Acquisition” in their entirety as follows:

““Applicable Margin” shall mean:

(i) As of the Amendment No. 1 Effective Date, until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be
(A) 175.00 basis points for Base Rate Loans, and (B) 250.00 basis points for
Eurodollar Loans;

 

2



--------------------------------------------------------------------------------

(ii) Commencing on the 90th day following the Amendment No. 1 Effective Date and
each 90 days thereafter, the Applicable Margin shall be increased by 0.50 basis
points over the Applicable Margin then in effect.”

““Asset Sale” shall mean the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of the Borrower or any Subsidiary) by
the Borrower or any Subsidiary to any person of any of their respective assets,
provided that the term Asset Sale specifically excludes (i) any sales, transfers
or other dispositions of inventory, or obsolete or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business, (ii) any Event of Loss and (iii) the
transfer of the Settlement Assets in accordance with the Settlement Agreement
and the Transfer Documents.”

““Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period; plus (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Expense, (iv) extraordinary and other non-recurring non-cash losses
and charges, (v) severance expense not to exceed $600,000 in the aggregate for
the fiscal year ending December 31, 2008, and (vi) one-time, non-recurring
legal, advisory and consultant fees and expenses incurred in connection with the
Civil Actions in an amount not to exceed (a) $3,682,000 for the Testing Period
ended December 31, 2007, (b) $3,156,000 plus the March 2008 Expenses for the
Testing Period ending March 31, 2008, (c) $2,334,000 plus the March 2008
Expenses for the Testing Period ending June 30, 2008, (d) $1,508,000 plus the
March 2008 Expenses for the Testing Period ending September 30, 2008, and
(e) the March 2008 Expenses for the Testing Period ending December 31, 2008;
less (B) (i) gains on sales of assets and other extraordinary gains and other
non-recurring gains; all as determined for the Borrower and its Subsidiaries on
a consolidated basis in accordance with GAAP and (ii) any amounts received by
the Borrower and its Subsidiaries pursuant to Section 2 of the Settlement
Agreement or any other fees received in lieu thereof; provided that,
notwithstanding anything to the contrary contained herein, the Borrower’s
Consolidated EBITDA for any Testing Period shall (x) include the appropriate
financial items for any person or business unit that has been acquired by the
Borrower for any portion of such Testing Period prior to the date of acquisition
(but excluding anticipated operating synergies), and (y) exclude, without
duplication, (i) the appropriate financial items for any person or business unit
that has been disposed of by the Borrower, for the portion of such Testing
Period prior to the date of disposition (ii) the appropriate financial items
relating to the Settlement Assets for the Testing Period. In the case of clauses
(x) and (y) in the preceding sentence, such terms shall be subject to the
Administrative Agent’s reasonable discretion and supporting documentation
acceptable to the Administrative Agent.”

““Fixed Charge Coverage Ratio” shall mean, for any Testing Period, the ratio of
(a) the sum of (i) Consolidated EBITDA and (ii) Consolidated Net Rent Expense to
(b) the sum of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii)

 

3



--------------------------------------------------------------------------------

Consolidated Capital Expenditures, (iv) scheduled or mandatory repayments or
prepayments (excluding voluntary repayments or prepayments of any Loans without
a corresponding permanent reduction of the applicable commitments) or
redemptions of the principal of Indebtedness and the stated or liquidation value
of Redeemable Stock (including required reductions in committed credit
facilities), (v) without duplication of any amount included under the preceding
clause (iv), scheduled payments representing the principal portion of
Capitalized Leases and Synthetic Leases, (vi) the aggregate amount of Capital
Distributions made by the Borrower, if any, (vii) the aggregate amount of Share
Repurchases made by the Borrower, if any, and (viii) Consolidated Net Rent
Expense, in each case on a consolidated basis for the Borrower and its
Subsidiaries for such Testing Period; provided that, notwithstanding anything to
the contrary contained herein, the Borrower’s Fixed Charge Coverage Ratio for
any Testing Period shall (x) include the appropriate financial items for any
person or business unit that has been acquired by the Borrower for any portion
of such Testing Period prior to the date of acquisition (but excluding
anticipated operating synergies), and (y) exclude the appropriate financial
items for any person or business unit that has been disposed of by the Borrower,
for the portion of such Testing Period prior to the date of disposition, in the
case of clauses (x) and (y), subject to the Administrative Agent’s reasonable
discretion and supporting documentation acceptable to the Administrative Agent.”

““Maturity Date” shall mean the earlier of (i) June 30, 2009, or (ii) the date
the Obligations are accelerated pursuant to Section 9.2 hereof.”

““Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

(i) such Acquisition (A) involves a line or lines of business that are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date, and
(B) involves a person or a line or lines of business that are located and
operated in the United States;

(ii) the Borrower has, after giving effect to such Acquisition, on a pro forma
basis, $10,000,000 in Post-Acquisition Liquidity;

(iii) beginning in fiscal year 2008, the aggregate Consideration for such
Acquisition, when added together with the aggregate Consideration for all other
Permitted Acquisitions made during the same fiscal year as such Acquisition,
shall not exceed $15,000,000 (excluding any amounts permitted to be paid by
Section 8.12);

(iv) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

(v) the Borrower is, after giving effect to such Acquisition, on a pro forma
basis, in compliance with the financial covenants set forth in Section 8.7;

(vi) at least five Business Days prior to the completion of such Acquisition
(other than an acquisition of patient records in which the aggregate
consideration is less than $500,000), the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) in the case of any Acquisition in which
the aggregate Consideration to be paid is in excess of $3,000,000, a certificate
of an Authorized Officer demonstrating, in reasonable detail, the computation of
the financial covenants referred to in Section 8.7 on

 

4



--------------------------------------------------------------------------------

a pro forma basis, and (B) in the case of any Acquisition in which the aggregate
Consideration is in excess of $7,500,000, historical financial statements
relating to the business or person to be acquired, financial projections
relating to the Borrower and its Subsidiaries after giving effect to such
Acquisition and such other information as the Administrative Agent may
reasonably request; and

(vi) any Management Service Agreement entered into by the Borrower or any of its
Subsidiaries in connection with such Acquisition is collaterally assignable to
the Administrative Agent without the consent of any party to such Management
Service Agreement, subject to any restrictions under applicable law.”

2.4 Amendment to Section 4.2. Clause (g) of Section 4.2 shall be changed to
clause (h) and a new clause (g) shall be inserted as follows:

“(g) Subject to the terms of the Intercreditor Agreement, if the Borrower or any
Subsidiary receives any extraordinary cash proceeds, including but not limited
to, a tax refund received in connection with the divestiture of the Settlement
Assets, then not later than the third Business Day following the date of receipt
of such extraordinary cash proceeds, the Borrower will prepay the principal of
the outstanding Loans, in an aggregate amount, conforming to the requirements as
to the amounts of partial prepayments contained in Section 4.1, that is not less
than (x) 100% of such cash proceeds, or (y) if less, an amount equal to the then
aggregate outstanding principal amount of the outstanding Term Loans.”

2.5 Amendment to Section 8.6. Section 8.6 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Section 8.6 Dividends and Other Restricted Payments. The Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

(a) the Borrower or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock); and

(b) any Subsidiary may declare and pay or make Capital Distributions to the
Borrower or any Subsidiary Guarantor.”

2.6 Amendment to Section 8.7. Section 8.7 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Section 8.7 Financial Covenants.

(a) Consolidated Net Worth. The Borrower will not permit its Consolidated Net
Worth at any time to be less than the sum of (i) 85% of the Consolidated Net
Worth reflected on the Form 10-Q of the Borrower filed with the SEC for the
fiscal quarter ended March 31, 2008 plus (ii) 50% of Consolidated Net Income (to
the extent a positive number) for each fiscal quarter ending after March 31,
2008 plus (iii) 100% of the proceeds of any equity offering (or any debt
offering to the extent converted into equity) by the Borrower occurring after
March 31, 2008.

 

5



--------------------------------------------------------------------------------

(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio for any
Testing Period most recently ended to exceed 3.75 to 1.00.

(c) Fixed Charge Coverage Ratio. The Borrower will not at any time permit the
Fixed Charge Coverage Ratio to be less than 1.25 to 1:00.

(d) Consolidated Capital Expenditures. The Borrower will not, and will not
permit any of its Subsidiaries to, make or incur Consolidated Capital
Expenditures during any fiscal year of the Borrower in excess of $15,000,000.

(e) Minimum Consolidated EBITDA. The Borrower will not permit its Consolidated
EBITDA for any Testing Period most recently ended to be less than $40,000,000.”

2.7 Amendment to Section 8. Section 8 of the Credit Agreement shall be amended
to add a new Section 8.12 as follows:

“Section 8.12 Earnout Payments. The Borrower will not, and will not permit any
Subsidiary to, make any earnout or other similar payments under its contractual
obligations existing as of the Amendment No. 1 Effective Date in excess of
$13,000,000 in the aggregate after the Amendment No. 1 Effective Date.”

2.8 Amendment to Section 9.1. The word “or” at the end of Section 9.1(l) shall
be deleted, the period at the end of Section 9.1(m) shall be changed to “; or”
and a new clause (n) shall be added thereto as follows:

“(n) Management Service Agreement Termination Event: one or more Management
Service Agreement Termination Events occur that relate to one or more Management
Service Agreements that generated at least 2.50% of the Consolidated Revenue for
the Testing Period most recently ended and that are not cured within thirty
(30) days after the receipt of notice of the termination of the applicable
Management Service Agreements.”

Section 3. Release of Collateral. Pursuant to the Settlement Agreement, the
Borrower and PDHC have agreed to transfer the Settlement Assets to PDG, all of
which Settlement Assets constitute Collateral. Upon the transfer of the
Settlement Assets by the Borrower and PDHC to PDG in accordance with the terms
of the Settlement Agreement, and so long as (i) the Settlement Agreement shall
not have been amended or otherwise modified without the Administrative Agent’s
and the Lenders’ written consent and shall not fail to be in full force and
effect in all respects, and the Borrower and PDHC shall not have breached their
respective obligations thereunder, (ii) the Transfer Documents, if any, and the
other Settlement Documents are in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders, (iii) the Civil Actions have been
dismissed with prejudice by the Court, and (iv) no Default or Event of Default
exists, nor will any occur immediately after the transfer of the Settlement
Assets, the Administrative Agent’s and the Lenders’ security interest in and
Liens on the Settlement Assets shall be automatically released and terminated.
The Administrative Agent agrees to promptly file UCC financing statement
amendments (collectively, the “UCC Amendments”) to evidence the release of the
security interest in and Lien on the Settlement Assets and will provide to the
Borrower a copy of the acknowledgments of the filing of such UCC Amendments
promptly upon receipt by the Administrative Agent. The Administrative Agent
agrees to execute such other agreements, documents and instruments as the
Borrower may reasonably request to effectuate the release described in this
Section 3.

 

6



--------------------------------------------------------------------------------

Section 4. Waiver. The Administrative Agent and the Lenders have notified the
Borrower of, and the Borrower acknowledges, that an Event of Default occurred
under Section 9.1(e) of the Credit Agreement with respect to the Revolving
Credit Agreement as a result of the representation and warranty set forth in
Section 7.9 of the Revolving Credit Agreement failing to be true and correct on
the date of the Borrowing (as defined in the Revolving Credit Agreement) that
was requested and made on December 13, 2007 due to the Civil Actions
(collectively, the “Existing Default”). The Credit Parties have requested that
the Administrative Agent and the Lenders permanently waive the Existing Default.
The Administrative Agent and the Lenders have agreed to waive, and effective
upon the satisfaction of the conditions set forth in Section 5.1 of this
Amendment, hereby waive, the Existing Defaults upon the terms and conditions
contained herein.

Section 5. Effectiveness.

5.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(i) Amendment Executed. This Amendment shall have been executed by each Credit
Party, the Administrative Agent and each Lender, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent.

(ii) Settlement Documents. The Administrative Agent shall have received executed
copies of the Settlement Documents, which documents shall be reasonably
acceptable to the Administrative Agent and the Lenders. Not withstanding the
foregoing, to the extent that the Borrower and PDG do not reach mutual agreement
on the terms of the Settlement Documents (other than the Settlement Agreement),
the Settlement Agreement will be deemed to satisfy this condition precedent.

(iii) Transfer of Settlement Assets. The Administrative Agent shall have
received a certificate from an Authorized Officer certifying that the Settlement
Assets have been transferred to PDG and the consummation of the other
transactions set forth in the Transfer Documents has occurred in accordance with
the terms and conditions of this Amendment and the Credit Agreement.

(iv) Fees, etc. The Borrower shall have paid or caused to be paid all fees set
forth in the Fee Letter, dated as of the date hereof, by and between the
Borrower and the Administrative Agent, and shall have paid all reasonable
out-of-pocket fees and expenses of the Administrative Agent and of special
counsel to the Administrative Agent that have been invoiced on or prior to such
date in connection with the preparation, negotiation, execution and delivery of
this Amendment.

(v) Revolver Credit Agreement Amendment. The Administrative Agent shall have
received a certified copy of the executed Revolver Credit Agreement Amendment,
which shall be in full force and effect and in form and substance satisfactory
to the Administrative Agent.

(vi) Intercreditor Agreement. The Administrative Agent shall have received a
copy of the fully-executed Amendment No. 1 to Intercreditor Agreement.

 

7



--------------------------------------------------------------------------------

(vii) Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agent an officer’s certificate certifying that, as of the
Amendment No. 1 Effective Date, (i) all conditions precedent set forth in this
Section 5.1 have been satisfied, (ii) no Default or Event of Default exists nor
immediately after the Amendment No. 1 Effective Date will exist, and (iii) all
representations and warranties of the Credit Parties contained in the Credit
Agreement or in the other Credit Documents (including without limitation
Section 6 of this Amendment) are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the Amendment No. 1 Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made.

(viii) Other Conditions. The Borrower shall have satisfied such other conditions
as the Administrative Agent may reasonably request relating to the transactions
contemplated hereby.

5.2 Effective Date. This Amendment shall be effective on the date upon which the
conditions precedent set forth in Section 5.1 above are satisfied. Unless
otherwise specifically set forth herein, each of the amendments and other
modifications set forth in this Amendment shall be effective on and after such
date. If this Amendment has not become effective on or before February 29, 2008,
then the agreements set forth herein shall be of no force and effect, including,
without limitation, the waivers set forth in Section 4 hereof.

Section 6. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that (a) such Credit
Party has the legal power and authority to execute and deliver this Amendment,
(b) the officer executing this Amendment on its behalf has been duly authorized
to execute and deliver the same and bind such Credit Party with respect to the
provisions hereof, (c) after giving effect to this Amendment, no Default or
Event of Default exists under the Credit Agreement, nor will any occur
immediately after the execution and delivery of this Amendment, and (d) as of
the date hereof, such Credit Party has no claim or offset against, or defense or
counterclaim to, its obligations or liabilities under the Credit Agreement or
any other Credit Document.

Section 7. Miscellaneous.

7.1 Waiver. Each Credit Party, by signing below, hereby waives and releases
Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims, in each case arising on or prior to
the date of this Amendment, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.

7.2 Subsidiary Guarantors. Each Subsidiary Guarantor consents and agrees to and
acknowledges the terms of this Amendment and specifically acknowledges the terms
of and consents to the amendments set forth in this Amendment. Each Subsidiary
Guarantor further agrees that its obligations pursuant to the Subsidiary
Guaranty shall remain in full force and effect and be unaffected hereby.

7.3 Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any Credit Document to the Credit Agreement shall hereafter be
construed as a

 

8



--------------------------------------------------------------------------------

reference to the Credit Agreement, as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby. This Amendment is a Credit
Document.

7.4 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

7.5 Expenses. The Borrower agrees to pay on demand all costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment, including without limitation, the
reasonable costs, fees, expenses and disbursements of the Administrative Agent’s
legal counsel.

7.6 Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

7.7 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.

7.8 Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

7.9 JURY TRIAL WAIVER. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

THE BORROWER:

AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and Investment THE
SUBSIDIARY GUARANTORS:

ADP OF NEW YORK, LLC,

a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

AMERICAN DENTAL PARTNERS

OF ALABAMA, LLC, a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

AMERICAN DENTAL PARTNERS

OF CALIFORNIA, INC., a Subsidiary Guarantor

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS

OF LOUISIANA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF MARYLAND, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF MICHIGAN, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF MISSOURI, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF NORTH CAROLINA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS

OF OKLAHOMA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF PENNSYLVANIA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF TENNESSEE, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS

OF VIRGINIA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PROFESSIONAL

SERVICES, LLC, a Subsidiary Guarantor

By:   

/s/ Breht T. Feigh

Name:    Breht T. Feigh Title:    Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

APPLE PARK ASSOCIATES, INC.,

a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS OF

ARIZONA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President AMERICAN DENTAL PARTNERS OF
WISCONSIN, LLC, a Subsidiary Guarantor By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President PDHC, LTD., a Subsidiary
Guarantor By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

TEXAS DENTAL MANAGEMENT, INC.,

a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

TEXAS DENTAL PARTNERS, LP,

a Subsidiary Guarantor

By:    TEXAS DENTAL MANAGEMENT, INC., as its General Partner By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President VOSS DENTAL LAB, INC., a
Subsidiary Guarantor By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President ADP-CFK, LLC, a Subsidiary
Guarantor By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President CARE FOR KIDS — USA, LLC, a
Subsidiary
Guarantor By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

CARE FOR KIDS OF ARIZONA, LLC,

a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

AMERICAN DENTAL PARTNERS OF

MINNESOTA, LLC, a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

METROPOLITAN DENTAL HOLDINGS, INC.,

a Subsidiary Guarantor

By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President METROPOLITAN DENTAL MANAGEMENT,
INC., a Subsidiary Guarantor By:   

/s/ Ian H. Brock

Name:    Ian H. Brock Title:    Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND
THE LENDERS:

KBCM BRIDGE LLC,
as a Lender and the Administrative Agent

By:   

/s/ Laurie Muller-Girard

Name:    Laurie Muller-Girard Title:    Vice President

 

Amendment No. 1 and Waiver



--------------------------------------------------------------------------------

RBS CITIZENS N.A.

By:   

/s/ Michael Ouellet

Name:    Michael Ouellet Title:    Senior Vice President

 

Amendment No. 1 and Waiver